People v Chandler (2016 NY Slip Op 01392)





People v Chandler


2016 NY Slip Op 01392


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


308 1180/13

[*1]The People of the State of New York, Respondent,
vGregory Chandler, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Shane Tela of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Bierer of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J. at suppression hearing; Thomas Farber, J. at plea and sentencing), rendered September 11, 2013, as amended September 18, 2013, convicting defendant of criminal possession of stolen property in the fourth degree and possession of burglar's tools, and sentencing him, as a second felony offender, to an aggregate term of two to four years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). During a valid common-law inquiry, defendant voluntarily consented to the officers' search of a bag (see generally People v Gonzalez, 39 NY2d 122, 128-131 [1976]). Regardless of whether the officers directed defendant to put his bag on the hood of a police car, such a direction would not have elevated the encounter to a seizure under the totality of circumstances (see People v Cabrera, AD3d, 2016 NY Slip Op 00011 [2016]). Moreover, the hearing evidence also supports a finding that the police had reasonable suspicion at this point in the encounter.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK